 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 7
            BILLY JOE BISHOP,
 8                                                             CASE NO. 3:19-cv-05554-RBL-JRC
                                  Petitioner,
 9                                                             ORDER ADOPTING REPORT AND
                   v.                                          RECOMMENDATION
10
            JEFFREY A. UTTECHT,
11
                                  Respondent.
12
            The Court, having reviewed the Report and Recommendation of Magistrate Judge J.
13
     Richard Creatura, objections to the Report and Recommendation, if any, and the remaining
14
     record, does hereby find and ORDER:
15
            (1)    The Court adopts the Report and Recommendation.
16
            (2)    The Petition is dismissed without prejudice.
17
            (3)    All pending motions (Dkts. 10, 11) are denied as moot.
18
            (3)    A certificate of appealability is denied.
19
            DATED this 7th day of October, 2019.
20

21

22
                                                          A
                                                          Ronald B. Leighton
                                                          United States District Judge
23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
